EXHIBIT 4.1 FORM OF STOCK CERTIFICATE Number Shares RELIANT SOLUTIONS, INC. INCORPORATED UNDER THE LAWS OF THE STATE OF COLORADO AUTHORIZED: 100,000,, WITHOUT PAR VALUE CUSIP SEE REVERSE FOR This CERTAIN certifies DEFINITIONS that is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF RELIANT SOLUTIONS, INC. transferable on the books of the corporation in person or by duly authorized attorney upon surrender of this certificate endorsed. This certificate and properly the shares represented hereby are subject to the laws of the State of Colorado, and to the Articles of Incorporation and Bylaws of the Corporation, as now or hereafter amended. This certificate is not valid unless countersigned by the Transfer Agent. WITNESS the facsimile seal of the Corporation and the signature of its duly authorized officers. Patrick C. Brooks Patrick C. Brooks President
